DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the central bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim (this limitation finds basis in claim 11, not claim 5).
Claim 14 recites the limitation "the at least one tube element" in line 2.  There is insufficient antecedent basis for this limitation in the claim (this limitation finds basis in claim 9, not claim 13 or claim 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 1-3, 5, 8-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016155852 to Stangeland in view of US 3938598 to Watts.
Regarding claims 1 and 15, Stangeland teaches a well tool 1 and associated method for removing metal debris from a well bore, comprising a magnet element 2, a debris removal unit 3, a debris container 6, and a first connecting end 31 for a rotatable well string, wherein the magnet element comprises a cylinder-shaped housing 10 having a first end 7 and a second end 8; the debris removal unit comprises a helix-shaped longitudinal guide element 4 arranged around the cylinder-shaped housing; and the debris container comprises an opening 9 arranged at the second end of the cylinder-shaped housing, wherein the cylinder-shaped housing and the helix-shaped longitudinal guide element are rotatable relative each other around a centerline of the well tool, and configured such that metal debris accumulating on the cylinder-shaped housing during use is guided by the helix-shaped longitudinal guide element towards the opening of the debris container when the first connecting end is rotated (see figs. 1-4 and associated description (particularly the last paragraph on page 6), and at least claim 1).
However, it is not explicitly taught that there is an anti-torque anchor, the anti-torque anchor is operably connected to the cylinder-shaped housing or the helix-shaped longitudinal guide element, such that actuation of the anti-torque anchor during use will prevent rotation of the cylinder-shaped housing or the helix-shaped longitudinal guide element, respectively, relative the well-bore.
Watts teaches a well tool for removing debris with a helix-shaped longitudinal guide element 43 similar to that of Stangeland (fig. 1).  It is further taught that there is an anti-torque anchor 16, the anti-torque anchor is operably connected to the cylinder-shaped housing, such that 11 (figs. 1-1a; claim 1; col. 7, lines 15-17).  It would have been obvious to one of ordinary skill in the art, having the teachings of Stangeland and Watts before him prior to the effective filing date of the claimed invention, to modify the well tool taught by Stangeland to include the anti-torque anchor of Watts, in order to obtain the predictable result of preventing the whole well tool from rotating so that the cylinder-shaped housing and helix-shaped longitudinal guide element can rotate relative to one another.  The anti-torque anchor of Watts can be attached to either of the cylinder-shaped housing and helix-shaped longitudinal guide element of Stangeland.
Regarding claim 2, the well tool according to claim 1, wherein the cylinder-shaped housing or the helix-shaped longitudinal guide element which is not operably connected to the anti-torque anchor is operably connected to the first connecting end 31, such that rotational movement of the first connecting end is transferred to the cylinder-shaped housing or the helix-shaped longitudinal guide element, respectively (fig. 1 of Stangeland).
Regarding claims 3 and 17, the well tool according to claims 1-2, wherein the anti-torque anchor comprises a sleeve assembly (20 or 23 of Stangeland) having multiple anchoring devices 16, each anchoring device may be actuated from a first position to a second position, in the second position the anchoring device is radially extended relative the first position such that the multiple anchoring devices may be in contact with a wall of the bore when actuated during use (figs. 1-2 of Watts).
Regarding claims 5, the well tool according to claim 3 wherein each of the anchoring devices comprises at least one arm 20 being pivotably connected to the sleeve 19, such that actuation of the piston will move the anchoring device into the second position (fig. 2 and associated description in Watts).
Regarding claim 8, the well tool according to claim 1, wherein the anti-torque anchor is connected to the debris removal unit by at least one pin/bolt 18 (fig. 2 of Watts).  It would have been obvious to one of ordinary skill in the art that said pin/bolt could shear if enough force was exerted on the pin/bolt, thus the pin/bolt 18 is a shear bolt under certain conditions.
Regarding claim 9, the well tool according to claim 1, comprising at least one tube element 17 aligned around the centerline of the well tool and extending through the anti-torque anchor and the cylinder-shaped housing (fig. 2 of Stangeland).
Regarding claim 10, the well tool according to claim 9, wherein the first connecting end 31 is arranged at one end of the at least one tube element (fig. 2 of Stangeland).
Regarding claims 11-12 and 20, the well tool according to claims 9-10, comprising a central bore made up of the at least one tube element, and the first connecting end is in fluid communication with the central bore (fig. 2 and 5 of Stangeland).
Allowable Subject Matter
Claims 4, 6, 7, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674